UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   KHARII W. BRODIE, individually and
   as parent and natural guardian of B.B.
   and S.B.,

                           Plaintiffs,                        Civil Action 09-01828 (HHK)

                         v.

   KATHERINE WORTHINGTON, et al.,

                           Defendants.


                                MEMORANDUM AND ORDER

       Plaintiff Kharii W. Brodie, proceeding pro se, brings this action seeking injunctive relief

and compensatory and punitive damages against numerous individuals including the judicial

officer who presided over his trial and post-trial proceedings1 and judges who sit on the appellate

tribunal2 that considered the appeal of his convictions for wire fraud and conspiracy to make

false statements to financial institutions to obtain mortgage loans (collectively, “judicial

defendants”).

       Before the Court are the judicial defendants’ motion to dismiss, pursuant to Rules 12

(b)(1), (2), (5), and (6) of the Federal Rules of Civil Procedure [#33], and plaintiff’s objections to

the Report and Recommendation of United States Magistrate Judge Deborah A. Robinson, which




       1
                United States District Judge Ellen Huvelle.
       2
                United States Court of Appeals Judges David B. Sentelle, Douglas H. Ginsburg,
Karen LeCraft Henderson, David S. Tatel, Merrick B. Garland, Janice Rogers Brown, Thomas
B. Griffith, Brett M. Kavanaugh, and Arthur Raymond Randolph.
recommends that the motion be granted.3 Upon consideration of the motion, the Report and

Recommendation of Magistrate Judge Robinson, Brodie’s objections to the Report and

Recommendation, and the response thereto, the Court concludes that the motion should be

granted for the reasons set forth by Magistrate Judge Robinson in her Report and

Recommendation.4 In sum, Brodie failed to properly serve these defendants and, in any event,

they are entitled to judicial immunity.

       Accordingly it is this 31st day of August, 2011, hereby

       ORDERED that the judicial defendants’ motion to dismiss [#33] is GRANTED.




                                                           Henry H. Kennedy, Jr.
                                                           United States District Judge




       3
                This case is referred to Magistrate Judge Robinson for full case management.
Referral for full case management means that pursuant to Rule 72.2(a) of the Rules of the United
States District Court for the District of Columbia, the Magistrate Judge will determine any
motion or matter that arises in this case other than those motions specified in Rule 72.3. With
respect to any motion or matter specified in Rule 72.3, the Magistrate Judge will submit a report
and a recommendation for the disposition of such motion or matter.
       4
             The Court has considered the Magistrate Judge’s Report and Recommendation de
novo. LCvR 72.3(c).

                                                2